FILED
                            NOT FOR PUBLICATION                              JUL 31 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KRISHNA REDDY,                                   No. 13-15097

               Plaintiff - Appellant,            D.C. No. 5:11-cv-05632-PSG

  v.
                                                 MEMORANDUM*
NUANCE COMMUNICATIONS, INC.;
et al.,

               Defendants - Appellees.


                     Appeal from the United States District Court
                        for the Northern District of California
                    Paul S. Grewal, Magistrate Judge, Presiding**

                              Submitted July 22, 2014***

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Krishna Reddy appeals pro se from the district court’s order denying her

motion for appointment of counsel in her Title VII action alleging, among other

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
federal and state law claims, employment discrimination and wrongful termination.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion, Bradshaw v. Zoological Soc’y of San Diego, 662 F.2d 1301, 1318 (9th

Cir. 1981), and we affirm.

      The district court did not abuse its discretion by denying Reddy’s motion for

appointment of counsel because Reddy failed to demonstrate that she made

sufficient efforts to secure counsel, that her claims have merit, and that she is

hampered by a language barrier or another significant disadvantage in being able to

pursue this action. See id. (setting forth factors for court to assess in determining

whether to appoint counsel for actions involving claims under Title VII).

      As set forth in our March 29, 2013 order, the scope of this appeal is limited

to reviewing the district court’s denial of Reddy’s motion for appointment of

counsel, and we do not consider Reddy’s arguments regarding the district court’s

allegedly improper denial of her motions for disqualification and default judgment.

      We reject Reddy’s contentions regarding the recusal of all “Republican

President-nominated” judges on this court; our alleged authority to review non-

appealable interlocutory orders by treating her appeal as a Petition for Writ of

Mandamus under 28 U.S.C. § 1651; sanctions against defendants and their counsel

for their allegedly intentional misrepresentations and bad faith litigation tactics in


                                           2                                        13-15097
this action; and the reassignment of her case to a different district court judge.

      Reddy’s request for an order requiring defendants to pay the filing fees we

waived for her appeal, set forth in her opening and reply briefs, is denied.

      AFFIRMED.




                                           3                                     13-15097